Citation Nr: 0828710	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for kyphoscoliosis and 
degenerative changes of the thoracic spine.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinea pedis and onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 2002, the RO denied the 
veteran's claims for service connection for disabilities of 
the thoracic and cervical spine.  In a November 2003 rating 
decision, the RO granted service connection for tinea pedis 
and onychomycosis, and assigned a noncompensable evaluation, 
effective June 2003.  The RO also denied service connection 
for headaches, to include as due to undiagnosed illness.  The 
veteran disagreed with the rating assigned for his service-
connected skin disability and denial of service connection 
for headaches.  Based on the receipt of additional evidence, 
the RO, by rating decision dated in July 2004, assigned a 10 
percent evaluation for tinea pedis and onychomycosis, 
effective June 2003.  This case was previously before the 
Board in July 2006, at which time it was remanded for 
additional development of the record and to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Any current disability of the thoracic spine was 
initially documented following service, and there is no 
competent medical evidence linking it to service.

2.  Degenerative changes of the cervical spine were first 
shown many years after service, and there is no competent 
medical evidence relating this disability to service.

3.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

4.  Migraine and tension headaches were initially 
demonstrated following service, and represent known clinical 
disorders that have not been shown to be related to service.

5.  The veteran's skin disability is confined to the feet, 
and does not involve an exposed area or 20 to 40 percent of 
his entire body.


CONCLUSIONS OF LAW

1.  Kyphoscoliosis and degenerative changes of the thoracic 
spine were not incurred in or aggravated by active service, 
nor may such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.

2.  Degenerative changes of the cervical spine were not 
incurred in or aggravated by active service, nor may such be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Headaches, diagnosed as migraine and tension headaches, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for tinea pedis and onychomycosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In letters dated in August and October 2002, and July 2003 
and August 2006, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  

In addition, an August 2006 letter informed the veteran of 
the necessity of providing medical or lay evidence 
demonstrating the level of impairment for his claimed 
conditions, and the effect that the conditions have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  This letter 
also advised the appellant of the evidence needed to 
establish an effective date.  The Board further points out 
that the statement of the case issued in July 2004 provided 
the diagnostic criteria for evaluating the veteran's skin 
condition.  The case was last readjudicated in May 2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the initial award of service 
connection.  As noted above, several letters provided VCAA 
compliant notice on the veteran's claim for service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 23353-56 
(April 30, 2008).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, VA examination 
reports, and statements submitted on behalf of the veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities in statements submitted to 
the VA.  Thus, the veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Thoracic and cervical spine disabilities 

The evidence supporting the veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose an Army wellness check in 
December 1990, apparently pertaining to heart disease risk 
factors, in which the veteran related that he had been 
experiencing discomfort above the waist on exertion.  No 
further clarifying information was provided.  The veteran was 
seen in March 1991 and reported that his neck had been 
hurting for one day.  The veteran denied a history of injury.  
There was no headache or radiation of pain. An examination 
revealed tenderness of the left trapezius with rotation.  The 
assessment was cervical strain.  No further complaints of 
neck or back pain were noted in the service treatment 
records.

When examined by the VA in October 2002, the veteran asserted 
that when he turned his head to the right, he had a twinge of 
pain as if someone were pinching him in his upper back on the 
right side.  He stated that a 90-pound box of ammunition had 
dropped directly on his head in 1991, and that, even though 
he was wearing a helmet, his neck was sore for a few days.  
X-ray studies revealed mild degenerative changes of the 
cervical spine and kyphoscoliosis and degenerative changes of 
the thoracic spine.  The diagnosis was injury to the 
cervicothoracic spine.

VA outpatient treatment records disclose that the veteran 
reported in April 2004 that he had experienced low back pain 
for years.

The veteran's wife wrote in a June 2003 statement that the 
veteran did a lot of lifting in service.  His mother 
indicated that he had been having severe backaches.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service records.  While the 
veteran was treated on one occasion for neck pain, the 
remainder of the service treatment records reveals no 
complaints or findings pertaining to the thoracic spine or 
the cervical spine.  The records note the veteran 
specifically denied any injury at the time he was seen for 
his neck complaint in March 1991.  It is significant to point 
out that on a report of medical history in February 1993, the 
veteran specifically denied having recurrent back pain, and a 
clinical evaluation of the spine at that time was normal.  
The Board also notes that on his application for service 
connection submitted in July 2002, the veteran reported that 
he had not been treated for his back or neck pain.  On his 
October 2002 VA examination, he noted his upper back and neck 
complaints had been present for about three years.  

The veteran was examined by the VA in February 2007, and the 
examiner noted that he reviewed the claims folder.  He 
related that the veteran stated that he was not having any 
problems with his back at that time.  The veteran indicated 
that he did not have any loss of motion, strength, endurance 
or coordination across his back, nor did he any longer have 
radiation of pain down his legs.  Following an examination, 
the diagnosis was that the veteran had no significant 
symptoms of a cervical or thoracic spine disorder.  The 
examiner noted the lack of any reference in the service 
medical records to any injury from a box falling on the 
veteran.  He also reviewed the x-ray films from the 2002 VA 
examination and noted that kyphoscoliosis was not really 
shown and the "ever so slight" curvature could be 
considered to be within normal limits and possibly 
positional.  The examiner concluded that the veteran did not 
currently suffer from any spinal condition secondary to a 
service activity or service injury.

In summary, there is no evidence of a chronic cervical or 
thoracic spine condition in service and no evidence of 
arthritis within one year following discharge from service.  
The first indication of complaints of recurrent neck and back 
pain was on the October 2002 examination, which related only 
a three year history of such complaints.  While that 
examination noted a history of a heavy box dropping on the 
veteran and causing neck pain, such is not supported by the 
service medical records which revealed no history of any 
injury at the time he was seen for neck and upper back 
complains.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  The 2007 VA examination, 
following examination of the veteran and review of the claims 
file, found that the veteran does not suffer from any spinal 
conditions due to any service activities or in-service 
injury.  The Board finds, accordingly, that the preponderance 
of the evidence is against the claim for service connection 
for disabilities of the thoracic or cervical spine.

B.  Headaches 

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2007).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  He argues 
that he has headaches, to include as being due to undiagnosed 
illness.

The evidence supporting the veteran's claim includes his 
allegations, statements from his wife and mother and some of 
the medical evidence.  In this regard, the Board observes 
that his spouse asserted in a June 2003 statement that the 
veteran has constant headaches.  

The veteran was afforded a VA Persian Gulf War examination in 
October 2003.  He reported exposure to smoke from burning oil 
wells.  The diagnosis was headaches, probably tension 
headaches, to be further evaluated by neurology.

On VA neurological examination in October 2003, the veteran 
asserted that he developed headaches at the age of 22, and 
that they were of the same character as his current 
headaches.  Following an examination, the impression was 
migraine headaches.  The examiner noted that the veteran 
reported the onset of his headaches while in service, and 
that this was a common age of onset of migraine headaches in 
otherwise healthy individuals.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records.  In this 
regard, the Board points out that the service treatment 
records are negative for complaints or findings concerning 
headaches.  Indeed, the veteran denied having frequent or 
severe headaches at the time of the separation examination in 
February 1993, and a neurological evaluation at that time was 
normal.  

It is significant to observe that when he was examined by the 
VA in February 2007, the veteran related that his headaches 
began approximately one year following his discharge from 
service.  While he referred to an incident in which a 90 
pound shell allegedly landed on his neck, he specifically 
indicated that his headaches were not attributable to this 
event.  He stated that he had not had any headaches during 
the previous year.  Following the examination, the assessment 
was tension-type headache.  Based on a review of various 
medical records, including the service treatment records, the 
examiner commented that there was no temporal correlation 
between the injury and the onset of headaches, and no 
evidence of significant cervical spine disease to implicate a 
cervicogenic cause for the headaches.  He opined that it was 
much less likely than not that the veteran's headaches were 
caused by any specific injury, activity or exposure while in 
service.  He stated that there is no evidence that the 
headaches began in service or that they had resulted in any 
significant disability.  

The Board notes that migraine and tension headaches have been 
identified following service; however, they represent known 
clinical diagnoses and, as such, are not subject to service 
connection under the provisions of 38 C.F.R. § 3.317.  

There is no clinical evidence of migraine or tension 
headaches during service, or for years thereafter.  In 
addition, there is no competent medical evidence 
demonstrating that any current headaches are related to 
service.  The Board concludes, accordingly, that the medical 
findings are of greater probative value than the veteran's 
allegations regarding the etiology of his headaches.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for headaches, to include as 
due to undiagnosed illness.

	II.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a skin disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, 
dermatophytosis is to be rated as disfigurement of the head, 
neck, or face (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or dermatitis (Diagnostic Code 7806), depending 
on the predominant disability. As the veteran's predominant 
disability manifests itself by skin irritation of the feet, 
the disorder is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

A 60 percent evaluation may be assigned for dermatitis or 
eczema when there is more than 40 percent of exposed areas 
affected or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent evaluation may 
be assigned when there is 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  When at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks duration 
during the past 12-month period, a 10 percent evaluation may 
be assigned.  Diagnostic Code 7806.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  When he was examined 
by the VA in October 2003, it was noted that the veteran had 
fairly severe onychomycosis of his toenails, bilaterally.  He 
also had tinea pedis on the soles of each foot, with some 
scaling and erythema.  

The evidence against the veteran's claim includes the 
findings on the October 2003 VA examination.  The only 
findings referable to a skin condition were confined to the 
veteran's feet.  It did not involve an exposed area, and 
there is nothing in the record to suggest that it covered 20 
to 40 percent of his entire body.  The Board further observes 
that there is no indication in the VA outpatient treatment 
records reflecting treatment for a skin disorder.  

The Board notes that pursuant to its remand in July 2006, the 
veteran was scheduled for an examination to ascertain the 
current severity of his skin disability.  It must be observed 
that the veteran was scheduled for an examination on two 
occasions, but he canceled both appointments, indicating that 
he was unable to take time off work to attend the 
examination. In Wood v. Derwinski, 1 Vet. App 190 (1991), the 
Court noted that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's allegations regarding the severity of his skin 
condition.  Thus, the Board finds that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 10 percent for tinea pedis and onychomycosis.


ORDER

Service connection for kyphoscoliosis and degenerative 
changes of the thoracic spine is denied.

Service connection for degenerative changes of the cervical 
spine is denied.

Service connection for headaches, diagnosed as migraine and 
tension headaches, to include as due to undiagnosed illness, 
is denied.

An initial evaluation in excess of 10 percent for tinea pedis 
and onychomycosis is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


